DETAILED ACTION
1.	 Claims 1-13 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/10/2022 has been entered.

Response to Applicant Remarks
4.	Claims 1, 5, and 9 have been amended. Claims 2-4, 6-8, and 10-12 have been kept original. Claim 13 have been previously presented. 

Respond to Arguments
5. 	Applicant's arguments, filed on 11/10/2022 with respect to the rejection of claims 1, 5, and 9 under 35 U.S.C. §103 (Applicant’s arguments, pages 7-10), have been fully considered and are but are not persuasive or moot. Therefore, the rejection has been maintained and see the reasons below. 

Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1]. Interpretation of claims during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550- 51 (CCPA 1969).

Applicant agues that the prior arts of Carrol, Langoulant, and Adler fail to disclose or suggest “the first user interface concurrently displaying within the first user interface: a message portion comprising the received message” (Applicant’s arguments, page 7). It is respectfully submitted that the prior arts of Carrol, Langoulant, and Adler are no longer used to teach these limitations but the newly added Khan et al. (US 20140179358 A1) reference teaches this limitation as shown above. Claims 1, 5, and 9 comprises of similar limitations; therefore, the above answer is applied for all independent claims.
It is also noted that the limitation recites “first user interface concurrently displaying within the first user interface” It is known in the art that a user interface is displayed, and displays itself. Therefore, the first user interface is displayed by default or would be a useless user interface that does not show itself. For this reason, the arguments associated with this limitation are not persuasive.
It is also noted that is an argument associated newly introduced limitation of “… within the first user interface”. The arguments associated with the newly introduced limitation are all moot. Because the newly introduced limitation was not previously presented. 

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Claim Objections
6.	Claims 1, 5, and 9 are objected to because of the following informalities: 
 	The claims similarly recite “displaying a first user interface corresponding to the received message, the first user interface concurrently displaying within the first user interface:”. It is not clear how the user interface is concurrently displayed within the first user interface. In order to display an interface concurrently, it would require at least two interfaces, unless the first user interface is open/displayed duplicated simultaneously/concurrently. The limitation also recites “the first user interface concurrently displaying within the first user interface:” It is unclear how the first user interface would not be within itself while it is displayed. The limitation appears to be reciting unnecessary elements. For those reasons, the claims are objected.
	Appropriate correction is required.
	
Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claims 1, 3-5, 7-9, and 11-13 are rejected under 35 U.S.C. § 103 as being unpatentable over Carrol et al. (US 20070244976 A1) in view of Langoulant et al. (US 20080034315 A1) in further view of Adler et al. (US 20110054976 A1) still in further view of Khan et al. (US 20140179358 A1).

As per claim 1, Carrol teaches an electronic device, comprising (Carroll, fig. 1, par. [0029], “This system includes client computers 104, email and calendar server 102, other email servers 110, and communication network(s) 106 for interconnecting these components.” Where the client computers, email and calendar server, other email servers are interpreted as electronic devices): 
a display (Carroll, figs. 1-2, par. [0031], “a display device.”); 
one or more processors (Carroll, figs. 1-2, par. [0031], “Email and calendar server 102 typically includes one or more processing units (CPUs) 202); 
memory (Carroll, figs. 1-2, par. [0031], “memory 206”); 
and one or more programs (Carroll, fig. 2:210, par. [0032], “Operating System 210 that includes procedures for handling various basic system services and for performing hardware dependent tasks;” Wherein the operating system is interpreted as the one or more programs), 
wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for (Carroll, figs. 2:206, 2:210, par. [0032]-[0035], the operating system is in the memory. Further, “For instance, as shown in FIG. 3B, client 104 may be a "thin client" that includes an Internet or web browser 318, but does not include email or calendar modules other than any execution code (e.g., programs or other executable instructions) that may be embedded in pages rendered by the web browser 318, such as email pages 324, calendar entry form pages 326, and calendar pages 328.” Where the programs or other executable instructions are inherent to being execute by the client device that comprises memory and processor): 
receiving a message (Carroll, fig. 6:602, par. [0132], “Email and calendar server 102 receives (602) an email message 256 for a user (e.g., from one of the other email servers 110).”); 
in response to receiving the message, identifying, in the received message, event information (Carroll, fig. 6:602, par. [0133], “Server 102 determines (604) (e.g., using text parsers 232) a plurality of parameters for an event described in the email message 256. In some embodiments, text parsers 232 identify or infer information (e.g., 710-716) for multiple fields (e.g., a subset of fields 406-418 or 722-736) in electronic calendar entry 718 or 218.” Wherein determines are interpreted as the identifying); 
in response to identifying the event information, generating a calendar event associated with the identified event information (Carroll, figs. 6:614, 6:616, par. [0166]-[0167], “In response to activation of the embedded link, server 102 sends (616) an electronic calendar entry form 218 or 718 (or information corresponding to entry 218 or 718) with multiple fields (e.g., 722-736) to the computer associated with the user.” Where the calendar event entry is created/generated prior to gets send to enter in the electronic calendar); 
prior to adding the generated calendar event to a database comprising a plurality of calendar events (Carroll, figs. 6:628, 6:618, par. [0169]-[0170], “In response to activation of the embedded link, client 104 receives (618) and displays (620) electronic calendar entry form 718 with multiple fields (e.g., in GUI 750 or in GUI 770). A plurality of the multiple fields contains event information from the embedded link 512.” Wherein a plurality of multiple fields contain event information from the imbedded link is received prior to the event get enter into the client database that stores the electronic calendar entry);
an indication that the generated calendar event is a suggested calendar event (Carroll, figs. 7A-B, par. [0169], “client 104 receives (622) an indication of acceptance of the created calendar entry 218 or 718 from the computer user, such as the user clicking on the save icon 720 after reviewing entry 718.” Wherein the indication of acceptance of the created calendar entry 218 or 718 from the computer user, such as the user clicking on the save icon 720 after reviewing entry 718 is interpreted as the indication that the generated calendar event is a suggested calendar event);
However, it is noted that the prior art of Carroll does not explicitly teach “a suggestion portion concurrently displaying: a first user interface object corresponding to the generated calendar event that, when selected, invokes a second user interface corresponding to content of the identified event information, wherein the second user interface comprising detailed content corresponding to the identified event information; while displaying the first user interface object corresponding to the generated calendar event, detecting selection of the first user interface object; and displaying the second user interface corresponding to the content of the identified event information.”
On the other hand, in the same field of endeavor, Langoulant teaches a suggestion portion concurrently displaying (Longoulant, figs. 6E-6G:663, par. [0061], “a calendar name input 663” the calendar name input is interpreted as the second user interface object. The calendar name input allows the user to select a particular calendar for the To do item to be associated with the selected calendar name, where the To do item is interpreted as the generated calendar event. After the user selected the same of the calendar for the To do item. The to do item is interpreted to be add to the selected calendar which is inherent to be save in a To do database comprising a plurality of To do items. Further, fig. 4E, par. [0018], [0064], displaying a list of To do items within a To do database for a user where the list of To do items is interpreted as the plurality of calendar events): 
a first user interface object corresponding to the generated calendar event that, when selected, invokes a second user interface corresponding to content of the identified event information, wherein the second user interface comprising detailed content corresponding to the identified event information (Langoulant, fig. 6F-G, par. [0061], “a To do interface input control 653 which is selectable by the user to open or close a To do input panel 655 shown in both FIGS. 6F and 6G.” Where the To do interface input control 653 is interpreted as the first user interface object corresponding to the generated calendar event. The To do input panel 655 is interpreted as the second user interface corresponding to content of the identified event information. Where the To do input panel display all the information associated with the proposed event upon the selection of the To do interface input control. Where the open is invoking the To do input panel display to open after the user selected it);76 115206926Attorney Docket No. P2297SUSXC4/77770000364405 
while displaying the first user interface object corresponding to the generated calendar event, detecting selection of the first user interface object (Langoulant, figs. 6F-G, par. [0061], “a To do interface input control 653 which is selectable by the user to open the To do input panel in FIGS. 6F and 6G”. Where the open to do interfaced input control means the to do interfaced input control was selected while it was being display to the user);
displaying the second user interface corresponding to the content of the identified event information (Langoulant, figs. 6F-G, par. [0061], the To do input panel in FIGS. 6F and 6G is displaying the information about generated event. See fig.  6F-G:655. Where the To do input panel is interpreted herein as the second user interface).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Langoulant that teaches managing To do items and/or notes and/or emails or other electronic messages into Carroll that teaches creating electronic calendar entries from email messages. Additionally, this provide a unified, easy to read presentation of communications occurring via multiple devices and/or media.
The motivation for doing so would be to provide calendaring functions (Langoulant par. [0002]). 
However, it is noted that the combination of prior art of Carroll, and Langoulant, do not explicitly teach “in response to detecting selection of the first user interface object:”
On the other hand, in the same field of endeavor, Adler teaches in response to detecting selection of the first user interface object (Adler, figs, 2, 3, par. [0059], “the user interface element 302 can also allow the invitee to defer the decision till later, e.g., by clicking on the "Cancel" button 310.  If the invitee clicks on the "Cancel" button 310, the user interface element 302 can be dismissed, and the invitee can deal with the notification 210 shown in FIG. 2 at a later time.” wherein the clicking on the "Cancel" button is inherent to send a response to the device to dismiss or stop/cease to show the user interface element where the "Cancel" button is associate; in the alternative if the “in response to detecting selection of the first user interface object” means an automatically selection of a button or a user interface object option in an user interface presented. It is noted that It was known at the time of the invention that merely providing an automatically means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Adler that teaches a media for scheduling a recurring even into the combination Carroll that teaches creating electronic calendar entries from email messages, and Langoulant that teaches managing To do items and/or notes and/or emails or other electronic messages. Additionally, this provide a unified, easy to read presentation of communications occurring via multiple devices and/or media.
The motivation for doing so would be to manage recurring event having many occurrences over a long period of time in a calendar, and to investigate whether an existing calendar item already occupies the time window in a calendar. (Adler par. [0004]). 
However, it is noted that the combination of prior art of Carroll, Langoulant, and Adler do not explicitly teach “displaying a first user interface corresponding to the received message, the first user interface concurrently displaying within the first user interface: a message portion comprising the received message by the electronic device;”
On the other hand, in the same field of endeavor, Khan teaches displaying a first user interface corresponding to the received message, the first user interface concurrently displaying within the first user interface (Khan, figs. 6-7, par. [0032], “display that content, including, for example, text 704, and any entity information 706.” Where the display has a user interface. The text 704, and any entity information 706 are concurrently displayed in the display herein interpreted as the first user interface): 
a message portion comprising the received message by the electronic device (Khan, figs. 6-7, “display that content, including, for example, text 704, and any entity information 706.” Where the display has a user interface.” The text 704, and/or any entity information 706 are interpreted as the message portion comprising the received message by the electronic device);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Khan that teaches messages containing structured entities may be sent between devices in a way that leverages the existing Short Message Service (SMS) protocol into the combination Carroll that teaches creating electronic calendar entries from email messages, Langoulant that teaches managing To do items and/or notes and/or emails or other electronic messages, and Adler that teaches a media for scheduling a recurring even. Additionally, this provide a unified, easy to read presentation of communications occurring via multiple devices and/or media.
The motivation for doing so would be to effectively communicate content using SMS message (Khan par. [0004]). 

As per claim 3, Carrol teaches wherein the message comprises an email (Carroll, par. [0015], “receiving an email message for a user”).  
As per claim 4, Carrol teaches wherein the generated calendar event comprises a date and a time (Carroll, par. [0040]-[0042], “Text parsers 232 that extract information for use in various calendar fields from the email messages 256, such as: Date parser 234 that extracts the date; Date interval parser 236 that extracts anchored periods of time;”).  

As per claim 5, Carrol teaches a method comprising (Carroll, figs. 6A-6B, par. [0091], “a method of creating electronic calendar entries from email messages in accordance with one embodiment of the present invention.”): 
at an electronic device (Carroll, fig. 1, par. [0029], “This system includes client computers 104, email and calendar server 102, other email servers 110, and communication network(s) 106 for interconnecting these components.” Where the client computers, email and calendar server, other email servers are interpreted as electronic devices)
with a display (Carroll, figs. 1-2, par. [0031], “a display device.”): 
receiving a message (Carroll, fig. 6:602, par. [0132], “Email and calendar server 102 receives (602) an email message 256 for a user (e.g., from one of the other email servers 110).”); 
in response to receiving the message, identifying, in the received message, event information (Carroll, fig. 6:602, par. [0133], “Server 102 determines (604) (e.g., using text parsers 232) a plurality of parameters for an event described in the email message 256. In some embodiments, text parsers 232 identify or infer information (e.g., 710-716) for multiple fields (e.g., a subset of fields 406-418 or 722-736) in electronic calendar entry 718 or 218.” Wherein determines are interpreted as the identifying); 
in response to identifying the event information, generating a calendar event associated with the identified event information (Carroll, figs. 6:614, 6:616, par. [0166]-[0167], “In response to activation of the embedded link, server 102 sends (616) an electronic calendar entry form 218 or 718 (or information corresponding to entry 218 or 718) with multiple fields (e.g., 722-736) to the computer associated with the user.” Where the calendar event entry is created/generated prior to gets send to enter in the electronic calendar); 
prior to adding the generated calendar event to a database comprising a plurality of calendar events (Carroll, figs. 6:628, 6:618, par. [0169]-[0170], “In response to activation of the embedded link, client 104 receives (618) and displays (620) electronic calendar entry form 718 with multiple fields (e.g., in GUI 750 or in GUI 770). A plurality of the multiple fields contains event information from the embedded link 512.” Wherein a plurality of multiple fields contain event information from the imbedded link is received prior to the event get enter into the client database that stores the electronic calendar entry);
an indication that the generated calendar event is a suggested calendar event (Carroll, figs. 7A-B, par. [0169], “client 104 receives (622) an indication of acceptance of the created calendar entry 218 or 718 from the computer user, such as the user clicking on the save icon 720 after reviewing entry 718.” Wherein the indication of acceptance of the created calendar entry 218 or 718 from the computer user, such as the user clicking on the save icon 720 after reviewing entry 718 is interpreted as the indication that the generated calendar event is a suggested calendar event);
However, it is noted that the prior art of Carroll does not explicitly teach “a suggestion portion concurrently displaying: a first user interface object corresponding to the generated calendar event that, when selected, invokes a second user interface corresponding to content of the identified event information, wherein the second user interface comprising detailed content corresponding to the identified event information; while displaying the first user interface object corresponding to the generated calendar event, detecting selection of the first user interface object; displaying the second user interface corresponding to the content of the identified event information.”
On the other hand, in the same field of endeavor, Langoulant teaches a suggestion portion concurrently displaying (Longoulant, figs. 6E-6G:663, par. [0061], “a calendar name input 663” the calendar name input is interpreted as the second user interface object. The calendar name input allows the user to select a particular calendar for the To do item to be associated with the selected calendar name, where the To do item is interpreted as the generated calendar event. After the user selected the same of the calendar for the To do item. The to do item is interpreted to be add to the selected calendar which is inherent to be save in a To do database comprising a plurality of To do items. Further, fig. 4E, par. [0018], [0064], displaying a list of To do items within a To do database for a user where the list of To do items is interpreted as the plurality of calendar events): 
a first user interface object corresponding to the generated calendar event that, when selected, invokes a second user interface corresponding to content of the identified event information, wherein the second user interface comprising detailed content corresponding to the identified event information (Langoulant, fig. 6F-G, par. [0061], “a To do interface input control 653 which is selectable by the user to open or close a To do input panel 655 shown in both FIGS. 6F and 6G.” Where the To do interface input control 653 is interpreted as the first user interface object corresponding to the generated calendar event. The To do input panel 655 is interpreted as the second user interface corresponding to content of the identified event information. Where the To do input panel display all the information associated with the proposed event upon the selection of the To do interface input control. Where the open is invoking the To do input panel display to open after the user selected it); 
while displaying the first user interface object corresponding to the generated calendar event, detecting selection of the first user interface object (Langoulant, figs. 6F-G, par. [0061], “a To do interface input control 653 which is selectable by the user to open the To do input panel in FIGS. 6F and 6G”. Where the open to do interfaced input control means the to do interfaced input control was selected while it was being display to the user);
displaying the second user interface corresponding to the content of the identified event information (Langoulant, figs. 6F-G, par. [0061], the To do input panel in FIGS. 6F and 6G is displaying the information about generated event. See fig.  6F-G:655. Where the To do input panel is interpreted herein as the second user interface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Langoulant that teaches managing To do items and/or notes and/or emails or other electronic messages into Carroll that teaches creating electronic calendar entries from email messages. Additionally, this provide a unified, easy to read presentation of communications occurring via multiple devices and/or media.
The motivation for doing so would be to provide calendaring functions (Langoulant par. [0002]). 
However, it is noted that the combination of prior art of Carroll, and Langoulant, do not explicitly teach “in response to detecting selection of the first user interface object:”
On the other hand, in the same field of endeavor, Adler teaches in response to detecting selection of the first user interface object (Adler, figs, 2, 3, par. [0059], “the user interface element 302 can also allow the invitee to defer the decision till later, e.g., by clicking on the "Cancel" button 310.  If the invitee clicks on the "Cancel" button 310, the user interface element 302 can be dismissed, and the invitee can deal with the notification 210 shown in FIG. 2 at a later time.” wherein the clicking on the "Cancel" button is inherent to send a response to the device to dismiss or stop/cease to show the user interface element where the "Cancel" button is associate; in the alternative if the “in response to detecting selection of the first user interface object” means an automatically selection of a button or a user interface object option in an user interface presented. It is noted that It was known at the time of the invention that merely providing an automatically means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Adler that teaches a media for scheduling a recurring even into the combination Carroll that teaches creating electronic calendar entries from email messages, and Langoulant that teaches managing To do items and/or notes and/or emails or other electronic messages. Additionally, this provide a unified, easy to read presentation of communications occurring via multiple devices and/or media.
The motivation for doing so would be to manage recurring event having many occurrences over a long period of time in a calendar, and to investigate whether an existing calendar item already occupies the time window in a calendar. (Adler par. [0004]).
However, it is noted that the combination of prior art of Carroll, Langoulant, and Adler do not explicitly teach “displaying a first user interface corresponding to the received message, the first user interface concurrently displaying within the first user interface: a message portion comprising the received message by the electronic device;”
On the other hand, in the same field of endeavor, Khan teaches displaying a first user interface corresponding to the received message, the first user interface concurrently displaying within the first user interface (Khan, figs. 6-7, par. [0032], “display that content, including, for example, text 704, and any entity information 706.” Where the display has a user interface. The text 704, and any entity information 706 are concurrently displayed in the display herein interpreted as the first user interface): 
a message portion comprising the received message by the electronic device (Khan, figs. 6-7, “display that content, including, for example, text 704, and any entity information 706.” Where the display has a user interface.” The text 704, and/or any entity information 706 are interpreted as the message portion comprising the received message by the electronic device);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Khan that teaches messages containing structured entities may be sent between devices in a way that leverages the existing Short Message Service (SMS) protocol into the combination Carroll that teaches creating electronic calendar entries from email messages, Langoulant that teaches managing To do items and/or notes and/or emails or other electronic messages, and Adler that teaches a media for scheduling a recurring even. Additionally, this provide a unified, easy to read presentation of communications occurring via multiple devices and/or media.
The motivation for doing so would be to effectively communicate content using SMS message (Khan par. [0004]).

As per claim 7, Carrol teaches wherein the message comprises an email (Carroll, par. [0015], “receiving an email message for a user”).  

As per claim 8, Carrol teaches wherein the generated calendar event comprises a date and a time (Carroll, par. [0040]-[0042], “Text parsers 232 that extract information for use in various calendar fields from the email messages 256, such as: Date parser 234 that extracts the date; Date interval parser 236 that extracts anchored periods of time;”).

As per claim 9, Carrol teaches a non-transitory computer-readable storage medium (Carroll, fig. 1, par. [0013], “a computer readable storage medium and a computer program mechanism embedded in the computer readable storage medium”)
storing one or more programs (Carroll, fig. 2:210, par. [0032], “Operating System 210 that includes procedures for handling various basic system services and for performing hardware dependent tasks;” Wherein the operating system is interpreted as the one or more programs)
configured to be executed by one or more processors of (Carroll, figs. 1-2, par. [0031], “Email and calendar server 102 typically includes one or more processing units (CPUs) 202)
an electronic device (Carroll, fig. 1, par. [0029], “This system includes client computers 104, email and calendar server 102, other email servers 110, and communication network(s) 106 for interconnecting these components.” Where the client computers, email and calendar server, other email servers are interpreted as electronic devices)
with a display device (Carroll, figs. 1-2, par. [0031], “a display device.”) and 
one or more input devices (Carroll, figs. 1-2, par. [0031], “a keyboard, and a mouse or other pointing device.”), 
the one or more programs including instructions for (Carroll, figs. 2:206, 2:210, par. [0032]-[0035], the operating system is in the memory. Further, “For instance, as shown in FIG. 3B, client 104 may be a "thin client" that includes an Internet or web browser 318, but does not include email or calendar modules other than any execution code (e.g., programs or other executable instructions) that may be embedded in pages rendered by the web browser 318, such as email pages 324, calendar entry form pages 326, and calendar pages 328.” Where the programs or other executable instructions are inherent to being execute by the client device that comprises memory and processor): 
receiving a message (Carroll, fig. 6:602, par. [0132], “Email and calendar server 102 receives (602) an email message 256 for a user (e.g., from one of the other email servers 110).”); 
in response to receiving the message, identifying, in the received message, event information (Carroll, fig. 6:602, par. [0133], “Server 102 determines (604) (e.g., using text parsers 232) a plurality of parameters for an event described in the email message 256. In some embodiments, text parsers 232 identify or infer information (e.g., 710-716) for multiple fields (e.g., a subset of fields 406-418 or 722-736) in electronic calendar entry 718 or 218.” Wherein determines are interpreted as the identifying); 
in response to identifying the event information, generating a calendar event associated with the identified event information (Carroll, figs. 6:614, 6:616, par. [0166]-[0167], “In response to activation of the embedded link, server 102 sends (616) an electronic calendar entry form 218 or 718 (or information corresponding to entry 218 or 718) with multiple fields (e.g., 722-736) to the computer associated with the user.” Where the calendar event entry is created/generated prior to gets send to enter in the electronic calendar); 
prior to adding the generated calendar event to a database comprising a plurality of calendar events (Carroll, figs. 6:628, 6:618, par. [0169]-[0170], “In response to activation of the embedded link, client 104 receives (618) and displays (620) electronic calendar entry form 718 with multiple fields (e.g., in GUI 750 or in GUI 770). A plurality of the multiple fields contains event information from the embedded link 512.” Wherein a plurality of multiple fields contain event information from the imbedded link is received prior to the event get enter into the client database that stores the electronic calendar entry);
an indication that the generated calendar event is a suggested calendar event (Carroll, figs. 7A-B, par. [0169], “client 104 receives (622) an indication of acceptance of the created calendar entry 218 or 718 from the computer user, such as the user clicking on the save icon 720 after reviewing entry 718.” Wherein the indication of acceptance of the created calendar entry 218 or 718 from the computer user, such as the user clicking on the save icon 720 after reviewing entry 718 is interpreted as the indication that the generated calendar event is a suggested calendar event);
However, it is noted that the prior art of Carroll does not explicitly teach “a suggestion portion concurrently displaying: a first user interface object corresponding to the generated calendar event that, when selected, invokes a second user interface corresponding to content of the identified event information, wherein the second user interface comprising detailed content corresponding to the identified event information; while displaying the first user interface object corresponding to the generated calendar event, detecting selection of the first user interface object; displaying the second user interface corresponding to the content of the identified event information.”
On the other hand, in the same field of endeavor, Langoulant teaches a suggestion portion concurrently displaying (Longoulant, figs. 6E-6G:663, par. [0061], “a calendar name input 663” the calendar name input is interpreted as the second user interface object. The calendar name input allows the user to select a particular calendar for the To do item to be associated with the selected calendar name, where the To do item is interpreted as the generated calendar event. After the user selected the same of the calendar for the To do item. The to do item is interpreted to be add to the selected calendar which is inherent to be save in a To do database comprising a plurality of To do items. Further, fig. 4E, par. [0018], [0064], displaying a list of To do items within a To do database for a user where the list of To do items is interpreted as the plurality of calendar events): 
a first user interface object corresponding to the generated calendar event that, when selected, invokes a second user interface corresponding to content of the identified event information, wherein the second user interface comprising detailed content corresponding to the identified event information (Langoulant, fig. 6F-G, par. [0061], “a To do interface input control 653 which is selectable by the user to open or close a To do input panel 655 shown in both FIGS. 6F and 6G.” Where the To do interface input control 653 is interpreted as the first user interface object corresponding to the generated calendar event. The To do input panel 655 is interpreted as the second user interface corresponding to content of the identified event information. Where the To do input panel display all the information associated with the proposed event upon the selection of the To do interface input control. Where the open is invoking the To do input panel display to open after the user selected it);
while displaying the first user interface object corresponding to the generated calendar event, detecting selection of the first user interface object (Langoulant, figs. 6F-G, par. [0061], “a To do interface input control 653 which is selectable by the user to open the To do input panel in FIGS. 6F and 6G”. Where the open to do interfaced input control means the to do interfaced input control was selected while it was being display to the user);
displaying the second user interface corresponding to the content of the identified event information (Langoulant, figs. 6F-G, par. [0061], the To do input panel in FIGS. 6F and 6G is displaying the information about generated event. See fig.  6F-G:655. Where the To do input panel is interpreted herein as the second user interface).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Langoulant that teaches managing To do items and/or notes and/or emails or other electronic messages into Carroll that teaches creating electronic calendar entries from email messages. Additionally, this provide a unified, easy to read presentation of communications occurring via multiple devices and/or media.
The motivation for doing so would be to provide calendaring functions (Langoulant par. [0002]). 
However, it is noted that the combination of prior art of Carroll, and Langoulant, do not explicitly teach “in response to detecting selection of the first user interface object:”
On the other hand, in the same field of endeavor, Adler teaches in response to detecting selection of the first user interface object (Adler, figs, 2, 3, par. [0059], “the user interface element 302 can also allow the invitee to defer the decision till later, e.g., by clicking on the "Cancel" button 310.  If the invitee clicks on the "Cancel" button 310, the user interface element 302 can be dismissed, and the invitee can deal with the notification 210 shown in FIG. 2 at a later time.” wherein the clicking on the "Cancel" button is inherent to send a response to the device to dismiss or stop/cease to show the user interface element where the "Cancel" button is associate; in the alternative if the “in response to detecting selection of the first user interface object” means an automatically selection of a button or a user interface object option in an user interface presented. It is noted that It was known at the time of the invention that merely providing an automatically means to replace a manual activity which accomplishes the same result is not sufficient to distinguish over the prior art, In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Adler that teaches a media for scheduling a recurring even into the combination Carroll that teaches creating electronic calendar entries from email messages, and Langoulant that teaches managing To do items and/or notes and/or emails or other electronic messages. Additionally, this provide a unified, easy to read presentation of communications occurring via multiple devices and/or media.
The motivation for doing so would be to manage recurring event having many occurrences over a long period of time in a calendar, and to investigate whether an existing calendar item already occupies the time window in a calendar. (Adler par. [0004]).
On the other hand, in the same field of endeavor, Khan teaches displaying a first user interface corresponding to the received message, the first user interface concurrently displaying within the first user interface (Khan, figs. 6-7, par. [0032], “display that content, including, for example, text 704, and any entity information 706.” Where the display has a user interface. The text 704, and any entity information 706 are concurrently displayed in the display herein interpreted as the first user interface): 
a message portion comprising the received message by the electronic device (Khan, figs. 6-7, “display that content, including, for example, text 704, and any entity information 706.” Where the display has a user interface.” The text 704, and/or any entity information 706 are interpreted as the message portion comprising the received message by the electronic device);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Khan that teaches messages containing structured entities may be sent between devices in a way that leverages the existing Short Message Service (SMS) protocol into the combination Carroll that teaches creating electronic calendar entries from email messages, Langoulant that teaches managing To do items and/or notes and/or emails or other electronic messages, and Adler that teaches a media for scheduling a recurring even. Additionally, this provide a unified, easy to read presentation of communications occurring via multiple devices and/or media.
The motivation for doing so would be to effectively communicate content using SMS message (Khan par. [0004]).

As per claim 11, Carrol teaches wherein the message comprises an email (Carroll, par. [0015], “receiving an email message for a user”).  

As per claim 12, Carrol teaches wherein the generated calendar event comprises a date and a time (Carroll, par. [0040]-[0042], “Text parsers 232 that extract information for use in various calendar fields from the email messages 256, such as: Date parser 234 that extracts the date; Date interval parser 236 that extracts anchored periods of time;”).

As per claim 13, Adler teaches wherein the message portion and the suggestion portion are concurrently displayed within the first user interface displayed by a first application corresponding to the received message (Adler, fig.10, par. [0135], "Such sound may include sound from voice telephone calls, may include recorded sound (e.g., voice messages, music files, etc.) and may also include sound generated by applications operating on device 1050."Wherein the applications operating on device 1050 are interpreted to include the first application corresponding to the received message. Where a voice message is being received for example), and 
wherein the second user interface is displayed by a second application corresponding to the generated calendar event (Adler, figs. 1, 7, par. [0033], [0093], "an electronic calendar application or a web interface of a calendar server." Wherein the electronic calendar application is interpreted as the second application corresponding to the generated calendar event), and
wherein the first application is separate from the second application (Adler, "a remote server or locally at the invitee's device and the separate applications can be sent to the invitee through the notification window, or other mechanisms." Where the separate applications are inherent that if there is a first and second applications they will be separate applications).

9.	Claims 2, 6, and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Carrol et al. (US 20070244976 A1) in view of Langoulant et al. (US 20080034315 A1) in further view of Adler et al. (US 20110054976 A1) still in further view of Khan et al. (US 20140179358 A1) still in further view of Alperin et al. (US 20070239832 A 1).

As per claim 2, Carrol, Langoulant, Adler, and Khan teach all the limitations as discussed in claim 1 above.  
However, it is noted that the combination of prior art of Carrol, Langoulant, Adler, and Khan do not explicitly teach “wherein the suggestion portion comprises a third user interface object associated with the generated calendar event that, when selected, causes the electronic device to cease displaying the second user interface object;”
On the other hand, in the same field of endeavor, Alperin teaches wherein the suggestion portion comprises a third user interface object associated with the generated calendar event that, when selected, causes the electronic device to cease displaying the second user interface object (Alperin, fig. 6, par. [0076]-[0077], “a pop-up window 615 including textual information from the communication record indicated by the selected graphical indication and further describing the communication.” Where the pop-up window is interpreted as the third user interface object associated with the generated calendar event that. Further, “an option 630 to delete the message” wherein the option to delete the message if selected will deleted the message of the graphical element 610. Wherein the graphical element 610 is interpreted as the second user interface object. It is known that a deletion of the message would remove it from the data storage and obvious it would cease to display once the message would no longer exist).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Alperin that teaches allowing presentation of communication records in a calendar perspective into the combination Carroll that teaches creating electronic calendar entries from email messages, Langoulant that teaches managing To do items and/or notes and/or emails or other electronic messages, Adler that teaches a media for scheduling a recurring even, and Khan that teaches messages containing structured entities may be sent between devices in a way that leverages the existing Short Message Service (SMS) protocol. Additionally, this provide a unified, easy to read presentation of communications occurring via multiple devices and/or media.
The motivation for doing so would be to provide a unified, easy to read presentation of communications occurring via multiple devices and/or media (Alperin par. [0004]).

As per claim 6, Carrol, Langoulant, Adler, and Khan teach all the limitations as discussed in claim 5 above.  
However, it is noted that the combination of prior art of Carrol, Langoulant, Adler, and Khan do not explicitly teach “wherein the suggestion portion comprises a third user interface object associated with the generated calendar event that, when selected, causes the electronic device to cease displaying the second user interface object;”
On the other hand, in the same field of endeavor, Alperin teaches wherein the suggestion portion comprises a third user interface object associated with the generated calendar event that, when selected, causes the electronic device to cease displaying the second user interface object (Alperin, fig. 6, par. [0076]-[0077], “a pop-up window 615 including textual information from the communication record indicated by the selected graphical indication and further describing the communication.” Where the pop-up window is interpreted as the third user interface object associated with the generated calendar event that. Further, “an option 630 to delete the message” wherein the option to delete the message if selected will deleted the message of the graphical element 610. Wherein the graphical element 610 is interpreted as the second user interface object. It is known that a deletion of the message would remove it from the data storage and obvious it would cease to display once the message would no longer exist).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Alperin that teaches allowing presentation of communication records in a calendar perspective into the combination Carroll that teaches creating electronic calendar entries from email messages, Langoulant that teaches managing To do items and/or notes and/or emails or other electronic messages, Adler that teaches a media for scheduling a recurring even, and Khan that teaches messages containing structured entities may be sent between devices in a way that leverages the existing Short Message Service (SMS) protocol. Additionally, this provide a unified, easy to read presentation of communications occurring via multiple devices and/or media.
The motivation for doing so would be to provide a unified, easy to read presentation of communications occurring via multiple devices and/or media (Alperin par. [0004]).

As per claim 10, Carrol, Langoulant, Adler, and Khan teach all the limitations as discussed in claim 9 above.  
However, it is noted that the combination of prior art of Carrol, Langoulant, Adler, and Khan do not explicitly teach “wherein the suggestion portion comprises a third user interface object associated with the generated calendar event that, when selected, causes the electronic device to cease displaying the second user interface object;”
On the other hand, in the same field of endeavor, Alperin teaches wherein the suggestion portion comprises a third user interface object associated with the generated calendar event that, when selected, causes the electronic device to cease displaying the second user interface object (Alperin, fig. 6, par. [0076]-[0077], “a pop-up window 615 including textual information from the communication record indicated by the selected graphical indication and further describing the communication.” Where the pop-up window is interpreted as the third user interface object associated with the generated calendar event that. Further, “an option 630 to delete the message” wherein the option to delete the message if selected will deleted the message of the graphical element 610. Wherein the graphical element 610 is interpreted as the second user interface object. It is known that a deletion of the message would remove it from the data storage and obvious it would cease to display once the message would no longer exist).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Alperin that teaches allowing presentation of communication records in a calendar perspective into the combination Carroll that teaches creating electronic calendar entries from email messages, Langoulant that teaches managing To do items and/or notes and/or emails or other electronic messages, Adler that teaches a media for scheduling a recurring even, and Khan that teaches messages containing structured entities may be sent between devices in a way that leverages the existing Short Message Service (SMS) protocol. Additionally, this provide a unified, easy to read presentation of communications occurring via multiple devices and/or media.
The motivation for doing so would be to provide a unified, easy to read presentation of communications occurring via multiple devices and/or media (Alperin par. [0004]).

Prior Art of Record
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hirsch et al. (US 20140109046 A1), teaches systems and methods for developing, customizing, and deploying mobile device applications through voice and/or gesture interactions are provided through a mobile application development and deployment platform.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157